Case 2:19-cv-01560-PA-PLA Document 1 Filed 03/04/19 Page 1 of 13 Page ID #:1



 1   JOHN R. HABASHY – SBN 236708
     (john@lexiconlaw.com)
 2   LEXICON LAW, PC
     633 W. Fifth St., 28th Floor
 3   Los Angeles, CA 90071
     Telephone: 213-233-5900
 4   Fax: 888-373-2107
 5   Local Counsel for Plaintiff and the Proposed Class
 6   Ryan M. Kelly -IL Bar 6257931 (Pro Hac Vice to be submitted)
     (rkelly@andersonwanca.com)
 7   ANDERSON + WANCA
     3701 Algonquin Road, Suite 500
 8   Rolling Meadows, IL 60008
     Telephone: 847-368-1500
 9   Fax: 847-368-1501
10
     Counsel for Plaintiff and the Proposed Class
11
                          UNITED STATES DISTRICT COURT
12
                         CENTRAL DISTRICT OF CALIFORNIA
13
     ERIC B. FROMER CHIROPRACTIC,                Case No.:
14
     INC., a California corporation,
15   individually and as the representative
     of a class of similarly-situated persons,   CLASS ACTION COMPLAINT
16
17                             Plaintiff,
18         v.

19   AVALON SURGERY AND
20   ROBOTIC CENTER, LLC and
     MEDICAL ACQUISITION
21   COMPANY, INC. d/b/a
22   CALIFORNIA LIEN PROVIDERS,

23                             Defendants.

24
25
26
27
28
Case 2:19-cv-01560-PA-PLA Document 1 Filed 03/04/19 Page 2 of 13 Page ID #:2



 1          Plaintiff, ERIC B. FROMER CHIROPRACTRIC, INC., (“Plaintiff”), brings
 2   this action on behalf of itself and all others similarly situated, through its attorneys,
 3   and except as to those allegations pertaining to Plaintiff or its attorneys, which
 4   allegations are based upon personal knowledge, alleges the following upon
 5   information and belief against Defendants, AVALON SURGERY AND ROBOTIC
 6   CENTER, LLC and MEDICAL ACQUISITION COMPANY, INC. d/b/a
 7   CALIFORNIA LIEN PROVIDERS (“Defendants”).
 8                                JURISDICTION AND VENUE
 9          1.        This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and
10   47 U.S.C. § 227.
11          2.        Venue is proper in this District because Defendants committed a
12   statutory tort within this district a significant portion of the events took place within
13   this District.
14                               PRELIMINARY STATEMENT
15          3.        This case challenges Defendants’ practice of sending unsolicited
16   advertisements by facsimile.
17          4.        The federal Telephone Consumer Protection Act of 1991, as amended
18   by the Junk Fax Prevention Act of 2005 (“JFPA”), 47 USC § 227 (hereafter
19   “TCPA” or the “Act”), and the regulations promulgated under the Act, prohibits a
20   person or entity from faxing or having an agent fax advertisements without the
21   recipient’s prior express invitation or permission. The Act provides a private right
22   of action and statutory damages of $500 per violation. Upon information and
23   belief, Defendants have sent facsimile transmissions of unsolicited advertisements
24   to Plaintiff and the Class in violation of the TCPA, including, but not limited to, the
25   facsimile transmission of an unsolicited advertisement on or about July 3, 2018
26   (“the Fax”), a true and correct copy of which is attached hereto as Exhibit A and
27   made a part hereof.
28          5.        The Fax promotes the availability and quality of Defendants’ property,

                                                 -2-
Case 2:19-cv-01560-PA-PLA Document 1 Filed 03/04/19 Page 3 of 13 Page ID #:3



 1   goods, or services by way of a free meeting, styled as a “personal meet and greet
 2   mixer.” Exhibit A. Pursuant to the Federal Communication Commissions (FCC’s)
 3   2006 Report and Order, see In re Rules & Regulations Implementing the Telephone
 4   Consumer Protection Act of 1991, 21 FCC Rcd 3787 at ¶ 52 (2006) (hereafter,
 5   “2006 Report sand Order”), the Fax is an advertisement under the TCPA.
 6         6.     Plaintiff is informed and believes, and upon such information and
 7   belief avers, that Defendants have sent, and continue to send, unsolicited
 8   advertisements via facsimile transmission in violation of the TCPA.
 9         7.     Unsolicited faxes damage their recipients. A junk fax recipient loses
10   the use of its fax machine, paper, and ink toner. An unsolicited fax wastes the
11   recipient’s valuable time that would have been spent on something else. A junk fax
12   intrudes into the recipient’s seclusion and violates the recipient’s right to privacy.
13   Unsolicited faxes occupy fax lines, prevent fax machines from receiving authorized
14   faxes, prevent their use for authorized outgoing faxes, cause undue wear and tear on
15   the recipients’ fax machines, and require additional labor to attempt to discern the
16   source and purpose of the unsolicited message.
17         8.     On behalf of itself and all others similarly situated, Plaintiff brings this
18   case as a class action asserting claims against Defendants under the TCPA.
19         9.     Plaintiff is informed and believes, and upon such information and
20   belief avers, that this action is based upon a common nucleus of operative facts
21   because the facsimile transmissions at issue were and are being done in the same or
22   similar manner. This action is based on the same legal theory, namely liability
23   under the TCPA. This action seeks relief expressly authorized by the TCPA,
24   namely, (i) injunctive relief enjoining Defendants, their employees, agents,
25   representatives, contractors, affiliates, and all persons and entities acting in concert
26   with them, from sending unsolicited advertisements in violation of the TCPA, and
27   (ii) an award of statutory damages in the minimum amount of $500 for each
28   violation of the TCPA, and to have such damages trebled, as provided by §

                                               -3-
Case 2:19-cv-01560-PA-PLA Document 1 Filed 03/04/19 Page 4 of 13 Page ID #:4



 1   227(b)(3) of the Act in the event willfulness in violating the TCPA is shown.
 2                                        PARTIES
 3          10.   Plaintiff, ERIC B. FROMER CHIROPRACTIC, INC. (“FROMER”),
 4   is a California corporation with its principal place of business located in Los
 5   Angeles, CA.
 6          11.   On information and belief, Defendant, AVALON SURGERY AND
 7   ROBOTIC CENTER, LLC, is a California limited liability company with its
 8   principal place of business in Glendale, CA.
 9          12.   On information and belief, Defendant, MEDICAL ACQUISITION
10   COMPANY, INC., is a California corporation with its principal place of business in
11   Carlsbad, CA.      CALIFORNIA LIEN PROVIDERS is a DBA of Medical
12   Acquisition Company.
13          13.   Medical Acquisition Company, Inc. is a lien management and medical
14   funding company specializing in third-party liability tort cases with over 20 years
15   of expertise in providing lien services to medical professionals, attorneys, and
16   clients.
17                                         FACTS
18          14.   On or about July 3, 2018, Defendants sent an unsolicited facsimile to
19   Plaintiff using a telephone facsimile machine, computer, or other device. See
20   Exhibit A.
21          15.   Exhibit A promotes a “personal injury meet and greet mixer.” Exhibit
22   A further states “Avalon Surgery Center’s Administrative Team and Executives
23   from California Lien Providers will be there to answer your questions.”
24          16.   The “meet and greet mixer” was offered at no cost to Plaintiff.
25          17.   The free “meet and greet mixer” is a pretext to market the services of
26   Avalon Surgery Center and California Lien Providers.
27          18.   The free “meet and greet mixer” is part of an overall marketing
28   campaign for the services of Avalon Surgery Center and California Lien Providers.

                                              -4-
Case 2:19-cv-01560-PA-PLA Document 1 Filed 03/04/19 Page 5 of 13 Page ID #:5



 1         19.    Exhibit A states: “Our spring events were an overwhelming success,
 2   and we look forward to expanding our network as well as yours this summer!”
 3   Exhibit A.
 4         20.    Defendants created or made Exhibit A, or directed a third party to do
 5   so, and Exhibit A was sent by or on behalf of Defendants with Defendants’ full
 6   knowledge and authorization.
 7         21.    On information and belief, Defendants receive some or all of the
 8   revenues from the sale of the property, goods, or services advertised on Exhibit A,
 9   and Defendants profit and benefit from the sale of the property, goods, or services
10   advertised on Exhibit A.
11         22.    Plaintiff did not give Defendants “prior express invitation or
12   permission” to send the fax.
13         23.    On information and belief, Defendants faxed the same and other
14   unsolicited facsimiles without the required opt-out language to Plaintiff and more
15   than 25 other recipients.
16         24.    There is no reasonable means for Plaintiff (or any other class member)
17   to avoid receiving unauthorized faxes. Fax machines are left on and ready to
18   receive the urgent communications their owners desire to receive.
19         25.    Defendants’ facsimiles did not display a proper opt-out notice as
20   required by 47 U.S.C. § 227(b)(1)(C) and 47 C.F.R. § 64.1200(a)(4).
21                           CLASS ACTION ALLEGATIONS
22         26.    In accordance with Fed. R. Civ. P. 23(b)(3), Plaintiff brings this class
23   action pursuant to the TCPA, on behalf of the following class of persons:
24
           All persons who (1) on or after four years prior to the filing of this
25         action, (2) were sent telephone facsimile messages of material
26         advertising the commercial availability or quality of any property,
           goods, or services by or on behalf of Defendants, (3) from whom
27         Defendants did not obtain “prior express invitation or permission” to
28         send fax advertisements, and (4) where the fax advertisements did not


                                              -5-
Case 2:19-cv-01560-PA-PLA Document 1 Filed 03/04/19 Page 6 of 13 Page ID #:6



 1         include an opt-out         notice   compliant      with   47     C.F.R.     §
 2         64.1200(a)(4)(iii).

 3   Excluded from the Class are Defendants, their employees and agents, and members

 4   of the Judiciary. Plaintiff reserves the right to amend the class definition upon

 5   completion of class certification discovery.

 6         27.    Class Size (Fed. R. Civ. P. 23(a)(1)):          Plaintiff is informed and

 7   believes, and upon such information and belief avers, that the number of persons

 8   and entities of the Plaintiff Class is numerous and joinder of all members is

 9   impracticable. Plaintiff is informed and believes, and upon such information and

10   belief avers, that the number of class members is at least forty.

11         28.    Commonality (Fed. R. Civ. P. 23(a)(2)):         Common questions of law

12   and fact apply to the claims of all class members. Common material questions of

13   fact and law include, but are not limited to, the following:

14                a)     Whether Defendants sent unsolicited fax advertisements;

15                b)     Whether Defendants’ faxes sent to other persons, not the

16         Plaintiff, constitute advertisements;

17                c)     Whether     Defendants’      faxes    advertised   the      commercial

18         availability or quality of Defendants’ property, goods, or services;

19                d)     The manner and method Defendants used to compile or obtain

20         the list of fax numbers to which they sent Exhibit "A" and other unsolicited

21         faxed advertisements;

22                e)     Whether     Defendants      faxed    advertisements      without   first

23         obtaining the recipient's prior express invitation or permission;

24                f)     Whether Defendants sent the unsolicited faxed advertisements

25         knowingly or willfully;

26                g)     Whether Defendants violated the provisions of 47 U.S.C. § 227

27         and the regulations promulgated thereunder;

28                h)     Whether the faxes contain an “opt-out notice” that complies


                                               -6-
Case 2:19-cv-01560-PA-PLA Document 1 Filed 03/04/19 Page 7 of 13 Page ID #:7



 1         with the requirements of § (b)(1)(C)(iii) of the Act, and the regulations
 2         promulgated thereunder, and the effect of the failure to comply with such
 3         requirements;
 4                i)     Whether       Defendants     should   be   enjoined   from    faxing
 5         advertisements in the future;
 6                j)     Whether Plaintiff and the other members of the class are entitled
 7         to statutory damages; and
 8                k)     Whether the Court should award treble damages.
 9         29.    Typicality (Fed. R. Civ. P. 23(a)(3)): Plaintiff’s claims are typical of
10   the claims of all class members. Plaintiff received the same faxes as the faxes sent
11   by or on behalf of Defendants advertising the availability and quality of goods and
12   services of Defendants during the Class Period. Plaintiff is making the same claims
13   and seeking the same relief for itself and all class members based upon the same
14   federal statute. Defendants have acted in the same or in a similar manner with
15   respect to Plaintiff and all the class members by sending Plaintiff and each member
16   of the class the same or similar faxes or faxes which did not contain the proper opt-
17   out language or were sent without prior express invitation or permission.
18         30.    Fair and Adequate Representation (Fed. R. Civ. P. 23(a)(4)): Plaintiff
19   will fairly and adequately represent and protect the interests of the class. Plaintiff is
20   interested in this matter, has no conflicts, and has retained experienced class
21   counsel to represent the class.
22         31.    Predominance and Superiority (Fed. R. Civ. P. 23(b)(3)):          Common
23   questions of law and fact predominate over any questions affecting only individual
24   members, and a class action is superior to other methods for the fair and efficient
25   adjudication of the controversy because:
26                a)     Proof of the claims of Plaintiff will also prove the claims of the
27         class without the need for separate or individualized proceedings;
28                b)     Evidence regarding defenses or any exceptions to liability that

                                                -7-
Case 2:19-cv-01560-PA-PLA Document 1 Filed 03/04/19 Page 8 of 13 Page ID #:8



 1         Defendants may assert and attempt to prove will come from Defendants’
 2         records and will not require individualized or separate inquiries or
 3         proceedings;
 4               c)       Defendants have acted and are continuing to act pursuant to
 5         common policies or practices in the same or similar manner with respect to
 6         all class members;
 7               d)       The amount likely to be recovered by individual class members
 8         does not support individual litigation. A class action will permit a large
 9         number of relatively small claims involving virtually identical facts and legal
10         issues to be resolved efficiently in one proceeding based upon common
11         proofs; and
12               e)       This case is inherently manageable as a class action in that:
13                        (i)    Defendants identified persons or entities to receive the fax
14               transmissions and it is believed that Defendants’ computer and
15               business records will enable the Plaintiff to readily identify class
16               members and establish liability and damages;
17                       (ii)    Liability and damages can be established for Plaintiff and
18               the class with the same common proofs;
19                       (iii)   Statutory damages are provided for in the statute and are
20               the same for all class members and can be calculated in the same or a
21               similar manner;
22                       (iv)    A class action will result in an orderly and expeditious
23               administration of claims and it will foster economics of time, effort
24               and expense;
25                        (v)    A class action will contribute to uniformity of decisions
26               concerning Defendants’ practices; and
27                       (vi)    As a practical matter, the claims of the class are likely to
28               go unaddressed absent class certification.

                                                -8-
Case 2:19-cv-01560-PA-PLA Document 1 Filed 03/04/19 Page 9 of 13 Page ID #:9



 1          Claim for Relief for Violation of the TCPA, 47 U.S.C. § 227 et seq.
 2         32.    The TCPA makes it unlawful for any person to "use any telephone
 3   facsimile machine, computer or other device to send, to a telephone facsimile
 4   machine, an unsolicited advertisement …" 47 U.S.C. § 227(b)(1)(C).
 5         33.    The TCPA defines "unsolicited advertisement" as "any material
 6   advertising the commercial availability or quality of any property, goods, or
 7   services which is transmitted to any person without that person's prior express
 8   invitation or permission, in writing or otherwise." 47 U.S.C. § 227(a)(5).
 9         34.    Opt-Out Notice Requirements.          The TCPA, as amended by the
10   JFPA, strengthened the prohibitions against the sending of unsolicited
11   advertisements by requiring, in §(b)(1)(C)(iii) of the Act, that senders of faxed
12   advertisements place a clear and conspicuous notice on the first page of the
13   transmission that contains the following among other things (hereinafter
14   collectively the “Opt-Out Notice Requirements”):
15                1.    a statement that the recipient is legally entitled to opt-out of
16                receiving future faxed advertisements – knowing that he or she has the
17                legal right to request an opt-out gives impetus for recipients to make
18                such a request, if desired;
19                2.     a statement that the sender must honor a recipient’s opt-out
20                request within 30 days and the sender’s failure to do so is unlawful –
21                thereby encouraging recipients to opt-out, if they did not want future
22                faxes, by advising them that their opt-out requests will have legal
23                “teeth”;
24                3.     a statement advising the recipient that he or she may opt-out
25                with respect to all of his or her facsimile telephone numbers and not
26                just the ones that receive a faxed advertisement from the sender –
27                thereby instructing a recipient on how to make a valid opt-out request
28                for all of his or her fax machines.

                                                -9-
Case 2:19-cv-01560-PA-PLA Document 1 Filed 03/04/19 Page 10 of 13 Page ID #:10



  1         The requirement of (1) above is incorporated from § (b)(D)(ii) of the Act.
  2   The requirement of (2) above is incorporated from § (b)(D)(ii) of the Act and the
  3   rules and regulations of the Federal Communications Commission (the “FCC”) in
  4   ¶ 31 of its 2006 Report and Order, 21 F.C.C.R. 3787, 2006 WL 901720), which
  5   rules and regulations took effect on August 1, 2006. The requirements of (3) above
  6   are contained in § (b)(2)(E) of the Act and incorporated into the Opt-Out Notice
  7   Requirements via § (b)(2)(D)(ii). Compliance with the Opt-Out Notice
  8   Requirements is neither difficult nor costly. The Opt-Out Notice Requirements are
  9   important consumer protections bestowed by Congress upon consumers and
 10   businesses giving them the right, and means, to stop unwanted fax advertisements.
 11         35.    2006 FCC Report and Order. The TCPA, in § (b)(2) of the Act,
 12   directed the FCC to implement regulations regarding the TCPA, including the
 13   TCPA’s Opt-Out Notice Requirements and the FCC did so in its 2006 Report and
 14   Order, which in addition provides among other things:
 15                A.    The definition of, and the requirements for, an established
 16   business relationship for purposes of the first of the three prongs of an exemption to
 17   liability under § (b)(1)(C)(i) of the Act and provides that the lack of an “established
 18   business relationship” precludes the ability to invoke the exemption contained in
 19   § (b)(1)(C) of the Act (See 2006 Report and Order ¶¶ 8-12 and 17-20);
 20                B.    The required means by which a recipient’s facsimile telephone
 21   number must be obtained for purposes of the second of the three prongs of the
 22   exemption under § (b)(1)(C)(ii) of the Act and provides that the failure to comply
 23   with these requirements precludes the ability to invoke the exemption contained in
 24   § (b)(1)(C) of the Act (See 2006 Report and Order ¶¶ 13-16);
 25                C.     The things that must be done in order to comply with the Opt-
 26   Out Notice Requirements for the purposes of the third of the three prongs of the
 27   exemption under § (b)(1)(C)(iii) of the Act and provides that the failure to comply
 28   with these requirements precludes the ability to invoke the exemption contained in

                                               -10-
Case 2:19-cv-01560-PA-PLA Document 1 Filed 03/04/19 Page 11 of 13 Page ID #:11



  1   § (b)(1)(C) of the Act (See 2006 Report and Order ¶¶ 24-34);
  2         As a result thereof, a sender of a faxed advertisement who fails to comply
  3   with the Opt-Out Notice Requirements cannot claim the exemption from liability
  4   contained in § (b)(1)(C) of the Act.
  5         36.    The Fax. Defendants sent the Fax on or about July 3, 2018, via
  6   facsimile transmission from telephone facsimile machines, computers, or other
  7   devices to the telephone lines and facsimile machines of Plaintiff and members of
  8   the Plaintiff Class. The Fax constituted an advertisement under the Act and the
  9   regulations implementing the Act. Defendants failed to comply with the Opt-Out
 10   Requirements in connection with the Fax. The Fax was transmitted to persons or
 11   entities without their prior express permission or invitation and Defendants are
 12   precluded from sustaining the established business relationship safe harbor with
 13   Plaintiff and other members of the class, because of the failure to comply with the
 14   Opt-Out Notice Requirements. By virtue thereof, Defendants violated the TCPA
 15   and the regulations promulgated thereunder by sending the Fax via facsimile
 16   transmission to Plaintiff and members of the Class. Plaintiff seeks to certify a class
 17   which includes this Fax and all others sent during the four years prior to the filing
 18   of this case through the present.
 19         37.    Defendants’ Other Violations. Plaintiff is informed and believes,
 20   and upon such information and belief avers, that during the period preceding four
 21   years of the filing of this Complaint and repeatedly thereafter, Defendants have sent
 22   via facsimile transmission from telephone facsimile machines, computers, or other
 23   devices to telephone lines and facsimile machines of members of the Plaintiff Class
 24   other faxes that constitute advertisements under the TCPA that were transmitted to
 25   persons or entities without their prior express invitation or permission and without
 26   complying with the Opt-Out Notice Requirements. By virtue thereof, Defendants
 27   violated the TCPA and the regulations promulgated thereunder. Plaintiff is
 28   informed and believes, and upon such information and belief avers, that Defendants

                                               -11-
Case 2:19-cv-01560-PA-PLA Document 1 Filed 03/04/19 Page 12 of 13 Page ID #:12



  1   may be continuing to send unsolicited advertisements via facsimile transmission in
  2   violation of the TCPA and the regulations promulgated thereunder, and absent
  3   intervention by this Court, will do so in the future.
  4         38.    The TCPA provides a private right of action to bring this action on
  5   behalf of Plaintiff and the Plaintiff Class to redress Defendants’ violations of the
  6   Act, and provides for statutory damages. 47 U.S.C. § 227(b)(3). The TCPA is a
  7   strict liability statute, so Defendants are liable to Plaintiff and the other class
  8   members even if their actions were only negligent.
  9         39.    Defendants knew or should have known that (a) Plaintiff and the other
 10   class members had not given prior express invitation or permission for Defendants
 11   or anybody else to fax advertisements about Defendants’ goods or services; (b)
 12   Defendants transmitted advertisements; and (c) the Faxes did not contain the
 13   required Opt-Out Notice.
 14         40.    Defendants’ actions caused injury to Plaintiff and the other class
 15   members. Receiving Defendants’ junk faxes caused the recipients to lose paper and
 16   toner consumed in the printing of Defendants’ faxes. Moreover, Defendants’ faxes
 17   occupied Plaintiff’s and each class member’s telephone lines and fax machines.
 18   Defendants’ faxes cost Plaintiff and each class member time, as Plaintiff and its
 19   employees, as well as each class member and their employees, wasted their time
 20   receiving, reviewing and routing Defendants’ unauthorized faxes.            That time
 21   otherwise would have been spent on Plaintiff’s and each of the class member’s
 22   business or personal activities. Defendants’ faxes intruded into Plaintiff’s and other
 23   class members' seclusion and violated their right to privacy, including their interests
 24   in being left alone. Finally, the injury and property damage sustained by Plaintiff
 25   and the other class members from the sending of Defendants’ advertisements
 26   occurred outside of Defendants’ premises.
 27
 28

                                                -12-
Case 2:19-cv-01560-PA-PLA Document 1 Filed 03/04/19 Page 13 of 13 Page ID #:13



  1         WHEREFORE, Plaintiff, ERIC B. FROMER CHIROPRACTIC, INC.,
  2   individually and on behalf of all others similarly situated, demands judgment in its
  3   favor and against Defendants, AVALON SURGERY AND ROBOTIC CENTER,
  4   LLC and MEDICAL ACQUISITION COMPANY, INC. d/b/a CALIFORNIA
  5   LIEN PROVIDERS, jointly and severally, as follows:
  6         A.     That the Court adjudge and decree that the present case may be
  7   properly maintained as a class action, appoint Plaintiff as the representative of the
  8   class, and appoint Plaintiff’s counsel as counsel for the class;
  9         B.     That the Court award actual monetary loss from such violations or the
 10   sum of five hundred dollars ($500.00) for each violation, trebled due to Defendants’
 11   knowing violation, whichever is greater;
 12         C.     That the Court enjoin Defendants from additional violations; and
 13         D.     That the Court award pre-judgment interest, costs, and such further
 14   relief as the Court may deem just and proper.
 15   DATED: March 1, 2019                    LEXICON LAW, PC
 16
 17                                           By: _______________________
                                                   /s/John R. Habashy
                                              JOHN R. HABASHY
 18                                           LEXICON LAW, PC
 19
 20                                           Attorneys for Plaintiff
 21
 22
 23
 24
 25
 26
 27
 28

                                                -13-
